In re Carolyn Parker Simmons, applying for supervisory writs to the Ninth Judicial District Court, Parish of Rapides, No. 131815, Section “D”; Third Circuit Court of Appeal, No. 84-555.
Granted and transferred to the Court of Appeal for consideration under its supervisory jurisdiction. While the Court of Appeal is correct that relator has a remedy by appeal from interlocutory rulings which cause irreparable injury (CCP article 2083), there simultaneously exists a right in relator to seek the Court of Appeal’s exercise of its supervisory jurisdiction; and the latter alone will afford relator effective relief in this case.